Citation Nr: 0616607	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active military service from March 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied claims of entitlement to 
service connection for "a right knee condition/broke right 
knee," and PTSD.  

In a statement, dated in December 2003, the veteran raised 
the issue of entitlement to service connection for a right 
great toe condition.  During his hearing, held in September 
2005, he raised the issue of entitlement to service 
connection for an acquired psychiatric disorder (other than 
PTSD).  These claims have not been adjudicated by the agency 
of original jurisdiction, and are referred to the RO for 
appropriate action.  

In September 2005, the veteran was afforded a hearing before 
A. P. Simpson, who is the Acting Veterans Law Judge rendering 
the determination in these claims and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have a right knee condition as a 
result of his service.  

2.  The veteran does not have PTSD as a result of his 
service.  


CONCLUSIONS OF LAW

1.  A right knee condition was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In letters, dated in August and December of 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letters contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
evidence that he desired VA to attempt to obtain.  

With respect to the timing of the notice, these letters were 
sent prior to the rating decision now on appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letters did not provide the appellant with notice of the 
potential disability ratings, or laws regarding effective 
dates for any grant of service connection.  However, as the 
claims for service connection have been denied, as discussed 
below, no disability rating or effective date will be 
assigned; and any defect with respect to the content of the 
notice requirement was non-prejudicial.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
the Board in September 2005.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims file.  
In this regard, during his hearing, the veteran testified 
that he had never been treated for PTSD, or diagnosed with 
PTSD, and that he had received treatment for his right knee 
at the Phoenix VA Medical Center (VAMC).  The veteran's 
treatment reports from the Phoenix VAMC have been obtained.  
Although it was agreed during the hearing that the record 
would be held open for 45 days to allow the veteran to 
provide relevant treatment reports, there is no record that 
any reports were received.  Finally, although the veteran has 
not been afforded examinations, and medical opinions have not 
been obtained, the Board finds that the evidence, discussed 
infra, warrants the conclusion that a remand for examinations 
and/or etiological opinions are not necessary to decide the 
claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2005); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002) (VA was not required to provide the 
veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  Specifically, the claims suffer from two or more 
of the following defects: the veteran is not shown to have 
received treatment for, or a diagnosis of, the claimed 
condition during service, which ended in January 1972, the 
claims file does not currently contain competent evidence 
showing that he has the claimed condition, and the claims 
file does not currently contain evidence, other than lay 
statements, showing that the claimed condition is related to 
his service.  The Board concludes, therefore, that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

II.  Service Connection

The appellant asserts that service connection is warranted 
for a right knee condition, and PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The evidence needed in a claim for service connection for 
post-traumatic stress disorder are as follows: (1) a current 
diagnosis of post-traumatic stress disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

A.  Right Knee Condition

The veteran testified that he hurt his right knee doing 
drills in 1969, and that he was treated with a knee wrapping.  

The veteran's service records show that in May 1969, he 
received treatment for right knee complaints of pain and 
swelling.  There was no diagnosis.  The veteran's separation 
examination report, dated in December 1971, shows that his 
lower extremities were clinically evaluated as normal.  In 
January 1972, he received treatment for complaints of lower 
back, right calf muscle, and right tibia pain following a 
motorcycle accident several days before.  There was no 
diagnosis.  

As for the post-service medical evidence, it consists of VA 
medical reports, dated between 2003 and 2004 (a December 2003 
VA foot examination report does not contain any relevant 
findings).  This evidence does not show that the veteran was 
treated for right knee symptoms, or that he was diagnosed 
with a right knee disorder.  

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because the medical evidence 
does not show that he currently has a right knee condition.    

B.  PTSD

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  During his hearing, held in September 
2005, he testified that he served with an engineering unit, 
that they did construction, and that he never came under 
hostile fire.  The Board notes that in responses to a PTSD 
questionnaire, the veteran indicated that he was in a convoy 
that was ambushed, and that a lieutenant was killed in action 
at that time.  In light of the Board's determination that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, the issue of whether the veteran 
participated in combat, and whether any verified stressors 
exist, are "downstream" issues which will not be further 
discussed.  See Gilpin, supra.  

The veteran's service records do not show treatment for 
psychiatric symptoms, or a diagnosis of PTSD.  In December 
1970, the veteran sought treatment under a drug amnesty 
program, and the diagnosis was heroin abuse.  The veteran's 
separation examination report, dated in December 1971, shows 
that his psychiatric condition was clinically evaluated as 
normal.  

The post-service medical evidence consists of VA medical 
reports, dated between 2003 and 2004 (a December 2003 VA foot 
examination report does not contain any relevant findings).  
This evidence shows that the veteran received treatment for 
psychiatric symptoms.  The relevant diagnoses were depression 
NOS (not otherwise specified), amphetamine dependence, and 
cocaine abuse.  A December 2004 report shows that the veteran 
reported a 15-year history of depression that began after his 
wife died.  He reported that he had participated in combat 
and complained that he had PTSD.  There was no diagnosis.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin, Brammer, 
Rabideau, all supra.  In this case, neither the service 
medical records, nor any post-service medical evidence, show 
that the veteran has PTSD.  In summary, there is no competent 
evidence of record showing that the veteran currently has the 
claimed condition, or that the claimed condition is related 
to his service.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
it must be denied.

C.  Conclusion

The Board has considered the oral and written testimony of 
the veteran.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis and a nexus to service.  To the extent that 
the veteran's statements may be intended to represent 
evidence of continuity of symptomatology, without more 
objective evidence, his statements cannot constitute 
competent evidence of diagnosis, or of a nexus between the 
claimed conditions and his service.  He does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Board has determined that service 
connection for a right knee condition and PTSD is not 
warranted.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 55.

The veteran's service to our country is appreciated.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right knee condition is denied.  

Service connection for PTSD is denied.


______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


